Citation Nr: 1123241	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine with wedge deformity.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for a lumbar spine disability and PTSD and assigned 10 percent and 30 percent disability evaluations, respectively, effective from April 9, 2008.

The issue of entitlement to a higher initial disability rating for PTSD will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability, characterized as degenerative joint disease of the thoracolumbar spine with wedge deformity, is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a lumbar spine disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40- 4.45, 4.71a, Diagnostic Codes agnostic Codes 5003, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for degenerative joint disease of the thoracolumbar spine with wedge deformity.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his degenerative joint disease of the thoracolumbar spine with wedge deformity.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are relevant to the claim being decided herein.

In addition, the Veteran was afforded a VA examination in September 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and addresses the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).   Nor has the Veteran contended that his disability has worsened or that the examination was inadequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing him with a SOC, which informed him of the laws and regulations relevant to the claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's service-connected lumbar spine disability, characterized as degenerative joint disease of the thoracolumbar spine with wedge deformity, has been assigned an initial disability rating of 10 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation- of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is already assigned a 10 percent disability evaluation for his service-connected degenerative joint disease of the thoracolumbar spine with wedge deformity. The record does show that thoracolumbar degenerative joint disease has been diagnosed based on x-ray evidence.  However, the medical evidence of record does not demonstrate involvement of 2 or more major joints or 2 or more minor joint groups.  Therefore, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5003.  Additionally, awarding a separate evaluation under Diagnostic Code 5003 would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). See also 38 C.F.R. § 4.71a, Plate V (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.  However, in this case, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable because the Veteran has not been diagnosed as having and service connection is not in effect for intervertebral disc syndrome.

In this case, private treatment records dated in October 2007 document the Veteran as having a decreased lumbosacral range of motion due to discomfort and pain, and straight leg raising on the right elicited pain in the posterior aspect of the thigh.  The Veteran was diagnosed as having a low back strain. 

A February 2008 radiographic report indicated mild disc space narrowing at L2-3 and L5-S1 as well as facet degenerative disease at L5-S1.  In March 2008, the Veteran presented with complaints of chronic back pain.  A physical examination revealed tenderness approximately at the T3 facet on the right and reduction in lordosis.

A November 2008 EMG revealed no evidence that suggested the presence of significant lumbosacral radiculopathy, plexopathy, or diffuse polyneuropathy involving the left lower extremity.

A December 2008 MRI of the lumbar spine demonstrated left L5 foraminal stenosis from facet joint arthropathy and disc bulge; the left L5 nerve root was abutted by a disc in the left far lateral region and L1-2 central extrusions without spinal stenosis.

The Veteran was afforded a VA examination in September 2008.  The Veteran indicated that he had missed approximately 18 to 20 days of work due to flare-ups of his lumbar spine and ankle disabilities; however, he could not discern how many days missed from work were attributable to each disability.  He indicated that he had last experienced an incapacitating episode in March 2008, wherein he was prescribed bedrest for three days.  He indicated that he did not use any back braces or assistive devices.  He reported having pain and occasional left leg weakness and numbness, but he denied having any bowel or bladder incontinence.  A physical examination found that he ambulated with a somewhat stiff-legged and slow, but otherwise normal gait.  There was tenderness over his paraspinal muscles.  The Veteran had flexion to 80 degrees, extension to 20 degrees, and lateral bending and rotation to 20 degrees bilaterally.  With repetition of flexion, there was extreme pain in the lower back and hamstrings.  Although there was increased pain with repetitive motion, there was no decrease in range of motion.  A motor examination revealed hip flexors and knee extensors to be 4+ with pain, and ankle dorsiflexion and planter flexion were grade 5.  The Veteran's sensation was intact to light touch, and proprioception was also intact.  His deep tendon reflexes were 2+ at the knees and 1+ at the ankles.  Toes were downgoing, and the Veteran could go up and down on his toes five times.  He was diagnosed as having lower back pain with degenerative joint disease and minimal anterior wedge deformity at T10.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connected thoracolumbar spine disability.  The evidence of record does not indicate that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  In fact, as previously noted, the September 2008 VA examination found him to have flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 230 degrees.  Although repetitive motion did result in increased pain, there was no additional loss in range of motion. 

Moreover, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although there is evidence of localized tenderness and decreased lordosis, there is no documentation of muscle spasm or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour, scoliosis, reversed lordosis, or kyphosis.  Indeed, there are no treatment records documenting any complaints or objective evidence of spasms or guarding.  The Veteran was noted to be somewhat stiff and slow during the September 2008 VA examination, but the examiner specifically commented that his gait was otherwise normal.

In addition, as noted above, the Veteran has not been shown to have intervertebral disc syndrome.  Consequently, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable.  Moreover, the Board notes that, despite the Veteran's own reports at the September 2008 VA examination, there are no treatment records documenting any prescribed bed rest due to incapacitating episodes caused by his service-connected lumbar spine disability.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his degenerative joint disease of the thoracolumbar spine with wedge deformity.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  In fact, the Veteran told the September 2008 VA examiner that he did not have bladder and bowel symptoms.  Although the Veteran endorsed occasional left leg weakness and numbness, a neurological evaluation did not reveal any motor, sensory, or reflex abnormalities.   Moreover, a November 2008 EMG revealed no evidence that suggested the presence of significant lumbosacral radiculopathy, plexopathy or diffuse polyneuropathy involving the left lower extremity.  Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The effect of pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Code 5242.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the September 2008 VA examiner commented that there was no additional loss of motion on repetitive use.  Based on the foregoing, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected degenerative joint disease of the thoracolumbar spine with wedge deformity.

After a review of the evidence, there is no medical evidence of record that would warrant a rating in excess of 10 percent for the Veteran's thoracolumbar spine disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show findings that meet the criteria for a rating in excess of 10 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An initial disability rating in excess of 10 percent for a lumbar spine disability, characterized as degenerative joint disease of the thoracolumbar spine with wedge deformity, is denied.


REMAND

The Veteran alleges entitlement to an initial disability rating in excess of 30 percent for his service-connected PTSD.  Upon review of the evidence of record, the Board finds that a remand is warranted to obtain additional treatment records and to afford the Veteran an additional VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, it appears that there may be additional treatment records that are not associated with the claims file.  In this regard, in his May 2009 notice of disagreement, the Veteran indicated that he has consistently received private psychiatric treatment from H.J., M.D (initials used to protect the Veteran's privacy).  The Board notes that the claims file does not contain any ongoing treatment records from that physician; it only contains a May 2008 psychiatric evaluation report.  Therefore, the RO should attempt to obtain and associate with the claims file any and all treatment records pertaining to the Veteran's PTSD.

The Board also notes that the Veteran was most recently afforded a VA examination in April 2009 in connection with his initial claim for service connection for PTSD.  However, as the case is already being remanded to obtain additional treatment records, the Board finds that a VA examination should be afforded for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  The RO should make a specific request for private treatment records from H.J, M.D., who provided a May 2008 psychiatric evaluation report.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


